Nichols, Judge.
The judgment of this court (General Accident, Fire &c. Assurance Corp. v. Fountain, 100 Ga. App. 802, 112 S. E. 2d 630), affirming the judgment of the trial court having been reversed by the Supreme Court of Georgia on certiorari (215 Ga. 897, S. E. 2d ), the said judgment of this court is vacated and the judgment of the trial court is reversed in accordance with the judgment of the Supreme Court.

Judgment reversed.


Felton, C. J., Gardner, P. J., Townsend, Carlisle, Bell, and Frankum, JJ., concur.